UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 08-8329


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

REGINALD M. RICHARDSON, a/k/a Reggie, a/k/a Danny Brooks,
a/k/a Michael Lynn Richardson, a/k/a Tony Collier,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:97-cr-00104-JRS-3)


Submitted:        August 20, 2009            Decided:   September 2, 2009


Before WILKINSON and        MICHAEL,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Robert. J.
Wagner, Assistant Federal Public Defender, Richmond, Virginia,
for Appellant.   Dana J. Boente, Acting United States Attorney,
Richard D. Cooke, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reginald Richardson appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    United States v. Richardson, No. 3:97-cr-00104-

JRS-3 (E.D. Va. Oct. 8, 2008).          We further deny Richardson’s

motion   for   appointment   of   counsel.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                             AFFIRMED




                                    2